

SECOND AMENDMENT


This Second Amendment (the "Amendment") is made and entered into as of the 16th
day of January, 2007 by and between S & C DEVELOPMENT COMPANY, LLC ("Landlord”)
and SCP DISTRIBUTORS, LLC ("Tenant").


WITNESSETH


A.
WHEREAS, Landlord and Tenant are parties to that certain lease dated October 19,
1999 for space currently containing approximately 12,500 square feet (the
“Premises”) and the address of which is 21476 Marion Lane, Mandeville, Louisiana
70471, which lease has been previously amended by Lease Amendment No. One dated
May 26, 2000 (collectively, the “Lease”); and



B.
WHEREAS, Tenant and Landlord mutually desire that the Lease be amended on and
subject to the terms and conditions hereinafter set forth;




 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:




 
I.
Extension. The Lease Term is hereby extended for a period of seven (7) years and
shall expire on December 31, 2013 ("Extended Expiration Date"), unless sooner
terminated in accordance with the terms of the Lease. That portion of the Lease
Term commencing the day immediately following the Prior Expiration Date
("Extension Date") and ending on the Extended Expiration Date shall be referred
to herein as the "Extended Term".




 
II.
Monthly Rent. As of the Extension Date, the schedule of monthly installments of
Base Rental payable with respect to the Premises during the Extended Term is the
following:




A.  
Twelve (12) equal installments of $7,031.25 each payable on or before the first
day of each month during the period beginning January 1, 2007 and ending
December 31, 2007.




B.  
Twelve (12) equal installments of $7,242.19 each payable on or before the first
day of each month during the period beginning January 1, 2008 and ending
December 31, 2008.




C.  
Twelve (12) equal installments of $7,459.45 each payable on or before the first
day of each month during the period beginning January 1, 2009 and ending
December 31, 2009.




D.  
Twelve (12) equal installments of $7,683.24 each payable on or before the first
day of each month during the period beginning January 1, 2010 and ending
December 31, 2010.




E.  
Twelve (12) equal installments of $7,913.73 each payable on or before the first
day of each month during the period beginning January 1, 2011 and ending
December 31, 2011.




F.  
Twelve (12) equal installments of $8,151.15 each payable on or before the first
day of each month during the period beginning January 1, 2012 and ending
December 31, 2012.




G.  
Twelve (12) equal installments of $8,395.68 each payable on or before the first
day of each month during the period beginning January 1, 2013 and ending
December 31, 2013.




III.  
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date hereof (unless different effective date(s) is/are specifically referenced
in this Section) the Lease shall be amended in the following additional
respects:




A.  
Tenant shall have the option (the “Option”) to extend the Lease Term for one (1)
additional term of seven (7) years (the “Extended Term”) on all of the same
terms and conditions set forth in the Lease. To exercise the Option, Tenant
shall notify Landlord in writing ninety (90) days prior to the expiration of the
Lease Term or Extended Term.




B.  
Landlord agrees and confirms that there are no offsets or credits against Rent,
no Rent has been paid in advance, and no Rent, fees, dues, expenses, or other
amounts are presently due and/or owing under the Lease as of this Amendment
Date.  Landlord further agrees and confirms that there are no existing claims or
causes of action against Tenant arising out of or related to the Lease, nor are
there any existing defenses which Landlord has against the enforcement of the
Lease by Tenant, and to the extent such claims and defenses exist, same are
hereby waived.  Landlord agrees to and does hereby release and forever discharge
Tenant from all financial and other liability arising under the Lease or
resulting from Tenant’s lease, use or occupancy of the leased premises and
surrounding area.  Landlord recognizes that Tenant is relying on the foregoing
representations and agreement in deciding to amend or extend the Lease.



Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.




WITNESSES:      LANDLORD:
            S & C DEVELOPMENT COMPANY, LLC
 


/s/ Linda G. Niette                       By:/s/ A. David Cook  
    Name: A. David Cook  
/s/ Melany Graham                                 Title:Owner/Manager  
    Date: 01/17/2007 








WITNESSES:        TENANT: 
SCP DISTRIBUTORS, LLC




/s/ Cami Lowther          By:/s/ Stephen C Nelson  
    Name: Stephen C. Nelson  
/s/ J Bennett                              Title:  Vice President  
    Date: 01/16/2007 